Name: 96/288/EC: Commission Decision of 15 April 1996 relating to aids in Finland in the live plant and floriculture products sector
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  economic policy;  farming systems;  agricultural policy
 Date Published: 1996-05-03

 Avis juridique important|31996D028896/288/EC: Commission Decision of 15 April 1996 relating to aids in Finland in the live plant and floriculture products sector Official Journal L 109 , 03/05/1996 P. 0022 - 0022COMMISSION DECISION of 15 April 1996 relating to aids in Finland in the live plant and floriculture products sector (96/288/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 138 (5) thereof,Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and live cut flowers and ornamental foliage (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and Council Regulation (EC) No 3290/94 (2),Whereas by Decision 95/33/EC (3), the Commission authorized Finland to grant certain aids, including aids of live plants and floriculture products within the limit of a national total of 155 hectares per annum;Whereas the Act of Accession provides in Annex XIII for individual limits to be determined; whereas in the event of the demand for aid exceeding the limits of 155 hectares per annum it is appropriate to fix the individual limits by the application of a reduction coefficient;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Live Plants and Floriculture Products,HAS ADOPTED THIS DECISION:Article 1 1. Aid granted by Finland for live plants and floriculture products pursuant to Decision 95/33/EC shall be subject to the individual limits laid down in paragraph 2.2. If, for the year concerned, the total area for which demands for the aid are made exceeds 155 hectares, the aid shall be paid for the individual areas demanded reduced in proportion to the amount of the overall excessive area demanded.Article 2 This Decision is addressed to the Republic of Finland.Done at Brussels, 15 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 55, 2. 3. 1968, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 43, 25. 2. 1995, p. 56.